Citation Nr: 0405060	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-20 527	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the right hand due to herbicide exposure (Agent 
Orange).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the left hand due to herbicide exposure (Agent 
Orange).  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for carpal tunnel 
syndrome of the right hand, including as due to herbicide 
exposure (Agent Orange).  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for carpal tunnel 
syndrome of the left hand, including as due to herbicide 
exposure (Agent Orange).  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
thyroid carcinoma, due to herbicide exposure (Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from December 1965 to December 1968 and from 
February 1970 to August 1971.  He also had additional service 
in the U.S. Naval Reserves.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case subsequently was transferred to the RO in Buffalo, 
and that office certified the appeal to the Board in January 
2003.

In March 2003, the veteran submitted additional evidence to 
the RO, which, in turn, forwarded it to the Board.  He 
submitted a waiver with the additional evidence indicating he 
wanted it immediately considered by the Board, not first by 
the RO.  Unfortunately, however, for other reasons explained 
below, his appeal still must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify him if further action is required on his part.




REMAND

On November 9, 2000, Congress revised VA's duties to notify 
and assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims-where 
at least a substantially complete application has been 
submitted.  As part of the notice, VA must specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition to this notice, the VCAA and implementing 
regulations also require that VA assist a veteran in 
obtaining evidence necessary to substantiate his claims.  
This includes having the veteran examined to obtain a medical 
opinion if necessary to decide his case.  38 U.S.C.A. 
§ 5103A(d).  But VA is not required to assist if there is no 
reasonable possibility that it would aid in substantiating 
the claims.  38 U.S.C.A. § 5103A.

The RO has obtained the veteran's service medical records 
(SMRs), his service personnel records, and his additional VA 
outpatient treatment records concerning his claims.  The RO 
also had him undergo a VA Agent Orange protocol examination 
to obtain a medical opinion concerning the conditions at 
issue.  38 U.S.C.A. § 5103A(d).  But the RO has not 
specifically apprised him of the VCAA, including insofar as 
his responsibilities and VA's in obtaining supporting 
evidence.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  So a VCAA letter is needed to correct this 
procedural due process problem.


The Board also is mindful of a recent precedent decision 
issued by the U.S. Court of Appeals for the Federal Circuit.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  In that decision, the Federal Circuit Court 
invalidated VA's 30-day initial response period contained in 
VA's implementing regulation, 38 C.F.R. § 3.159(b)(1), 
as inconsistent with the one-year notice period Congress 
established in 38 U.S.C.A.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day due process period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify 
communication is potentially misleading and detrimental to 
veterans whose claims are prematurely denied short of the 
statutory one-year period provided for a response.  The 
Federal Circuit Court further found that VA's rule allowing 
for a two-pronged 30-day initial due process period, followed 
by an explanation that the claimant still had the remainder 
of the one-year appeal period to submit evidence, was an 
unreasonable exercise of agency discretion.  

More recently, however, on December 16, 2003, the President 
signed H.R. 2297, the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective date 
of that provision is November 9, 2000, the date of enactment 
of the VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(c)).  The new law does not 
require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).

This is significant because, as mentioned, previous to this, 
VA had issued implementing regulations that allowed VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1), and there was some 
confusion about whether VA could actually decide all claims 
prior to the expiration of the one year period that was 
provided by statute.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA); see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because 
Congress made the new amendments effective retroactive to the 
date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA.  Thus, although 
the veteran's appeal was ongoing during this change in the 
law, no due process violations can arise because of PVA 
concerns or the recent amendments.  Cf. Bernard v. Brown, 4 
Vet. App. at 393-94.  The RO should, nonetheless, ensure that 
its communications with the veteran on remand are consistent 
with the Veterans Benefits Act of 2003.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In 
particular, ensure that the new 
notification requirements and development 
procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159 
(c)(2) (2003), are fully complied with 
and satisfied.  This includes requesting 
that the veteran submit all evidence and 
information in his possession.

2.  Then readjudicate the claims.  If 
they continue to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to accord due process.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



